OPINION
DOUGLAS, Judge.
The conviction is for driving while license suspended; the punishment, a fine of $100.00 and confinement in jail for 72 hours.
Appellant complains that the trial court erred in convicting him of driving while his license was suspended in that he received no notice of a suspension hearing as required by Article 6687b, Section 22 *902(a), Vernon’s Ann.Civ.St, and that since he received no notice the suspension is void and therefore he could not he guilty of driving while his license was suspended.
The letter giving notice of the administrative hearing required by Section 22, supra, was introduced. The evidence shows that this letter was mailed to appellant, but that it was returned undelivered. There is no indication as to whether the letter was sent by registered or certified mail as required by the statute and no showing that he had actual notice. Further, there is no showing that appellant appeared at such hearing or that he waived appearance.
Absent a showing of notice of the suspension hearing to appellant, or waiver of appearance by appellant, the suspension is invalid and the conviction cannot stand. See Simmons v. State, Tex.Cr.App., 443 S.W.2d 852, where an almost identical fact situation concerning lack of notice was before the Court and resulted in a reversal.
The judgment is reversed and the cause remanded.